Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.        This Office Action responds to the Amendment filed on 10/14//2020. Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection(s) of the claims are maintained under prior art Bianco, Baumgartner, and Kuki as cited below. Applicant’s remarks are addressed in the Response to Applicant’s Remarks section as cited below.
Claims 1-3, 5-9, and 11-13 are pending.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 2, 3, 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (U.S. Pub. No. 2011/0114398 A1) in view of Baumgartner (U.S. Pub. No. 2018/0290561).


As per claim 1, Bianco discloses:
A truck, comprising: 
a driven vehicle having a driver's cab (See Figure 1, i.e. Cab 12); 
a trailer connected to the driven vehicle to receive freight for transport (See Figure 1, i.e. trailer 14); 
an electric energy store being arranged on the driven vehicle (See Figure 2, i.e. battery module 22, See Para [0014]-[0015]); and 
at least one charging contact arranged on the trailer to electrically charge the energy store (See Figure 1, i.e. charge contact 62 & Para [0017]);
and an electric line, extending over the entire length of the trailer from a distal front end of the trailer to a distal rear end of the trailer between the at least one charging contact and the electric energy store, to establish electric contact between the at least one charging contact and the energy store such that a voltage supply is relayed from the trailer to the driven vehicle (See Figure 2, i.e. battery module 22, See Para [0014]-[0015], See Figure 4, i.e. 18, 70, 62, 64, 54 and 27 – See Para [0019], i.e. he outlet connector 18 in one embodiment functions as a 480-volt…battery module 22 of the cab can also be charged –[prior art include electric path (line) that go from charging source to the battery (22) of vehicle is considered as the electric line as cited above, the line is from a distal front end 30 to a distal rear end 62, over the entire trailer]).

However, Baumgartner disclose an electric line is a single electric line that extend over the trailer (See Figure 1, i.e. element 58, See Figure 2 & Para [0062]-[0069]) to establish a direct cable connection between at least one charging contact and the electric energy store (See Figure 1, i.e. contact 10 directly connect to energy store 22 via single line 58, See Figure 2, See Para [0062]-[0069]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Baumgartner into 

the teaching of Bianco because it would allow vehicle to be charge while on a road 

network (See Para [0013]-[0034], i.e. without …parking…charge stations…on the road 

network)



As per claim 2, Bianco and Baumgartner discloses all of the features of claim 1 as discloses above wherein Bianco also discloses wherein the at least one charging contact is spatially positioned at the distal rear end of the trailer (See Figure 1, i.e. charge contact 62 & Para [0017]). 

As per claim 3, Bianco and Baumgartner discloses all of the features of claim 1 as discloses above wherein Bianco also discloses wherein the at least one charging contact is spatially positioned below a load bed of the t distal rear end of the trailer (See 

As per claim 5, Bianco and Baumgartner discloses all of the features of claim 4 as discloses above wherein Bianco also discloses wherein the electric line comprises a plug-in connection spatially positioned between the distal front end of the trailer and the vehicle (See Figure 1, i.e. line 54 & 64  & Port 30 and 32 & Para [0014]-[0017]). 

As per claim 6, Bianco and Baumgartner discloses all of the features of claim 4 as discloses above wherein Bianco also discloses wherein the electric line terminates at the distal front end of the trailer (See Figure 1, i.e. line 54 & 64  & Port 30 and 32 & Para [0014]-[0017]).

	As per claim 13, Bianco discloses:
A method for electrically charging a truck that includes a driven vehicle having a driver's cab and a trailer connected to the driven vehicle to receive freight for transport, the method comprising:
Arranging an electric energy store on the driven vehicle (See Figure 2, i.e. battery module 22, See Para [0014]-[0015]), at least one charging contact on the trailer to electrically charge the energy store and an electric line, extending over the entire length of the trailer from a distal front end of the trailer to a rear distal end of the trailer between the at least one charging contact and the electric energy store, and an electric contact between the at least one charging contact and the energy store such that a voltage supply is relayed from the trailer to the driven vehicle (See Figure 2, i.e. battery module 22, See Para [0014]-[0015], See Figure 4, i.e. 18, 70, 62, 64, 54 and 27 – See Para [0019], i.e. he outlet connector 18 in one embodiment functions as a 480-volt…battery module 22 of the cab can also be charged –[prior art include electric path (line) that go from charging source to the battery (22) of vehicle is considered as the electric line as cited above , the line is from a distal front end 30 to a distal rear end 62, over the entire trailer]– See Remarks section cited below]); and
electrically charging an energy store of the truck by establishing electrically conducting contact between the at least one charging contact of the trailer and a counter-contact of a loading ramp (See Para [0014]-[0016], i.e. parked at loading dock…power outlet 18, See Para [0019], i.e. connector rear trailer…connector 18 at the loading dock 16..charge, See Figure 4) by reversing the truck towards the loading ramp to load or unload freight contained in the trailer of the truck (See Para [0014]-[0016], i.e. parked at loading dock…power outlet 18, See Para [0019], i.e. connector rear trailer…connector 18 at the loading dock 16..charge, See Figure 4 –[Figure 4 showed truck is reverse park into the loading dock, it is apparent that the truck would reverse into position pf the dock]), 
wherein the energy store is electrically charged during the loading or unloading of the freight (See Para [0014]-[0016], i.e. parked at loading dock…power outlet 18, See Para [0019], i.e. connector rear trailer…connector 18 at the loading dock 16..charge, See Figure 4 –[Figure 4 show truck at the loading dock and charging, it is apparent the charge occur while loading/unloading]).

However, Baumgartner disclose an electric line is a single electric line that extend over the trailer (See Figure 1, i.e. element 58, See Figure 2 & Para [0062]-[0069]) to establish a direct cable connection between at least one charging contact and the electric energy store (See Figure 1, i.e. contact 10 directly connect to energy store 22 via single line 58, See Figure 2, See Para [0062]-[0069]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Baumgartner into 

the teaching of Bianco because it would allow vehicle to be charge while on a road 

network (See Para [0013]-[0034], i.e. without …parking…charge stations…on the road 

network)



5.	Claims 7-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (U.S. Pub. No. 2011/0114398 A1) in view of Kuki et al. (U.S. Pat. No. 5,850,135) and further in view of Baumgartner (U.S. Pub. No. 2018/0290561).

As per claim 7, Bianco discloses:
A charging system, comprising: 
a truck (See Figure 1) having: 
a driven vehicle having a driver's cab  (See Figure 1, i.e. Cab 12); 
a trailer connected to the driven vehicle to receive freight for transport (See Figure 1, i.e. trailer 14); 
an electric energy store being arranged on the driven vehicle (See Figure 2, i.e. battery module 22, See Para [0014]-[0015]); and 
at least one charging contact arranged on the trailer to electrically charge the energy store (See Figure 1, i.e. charge contact 62 & Para [0017]), and 
an electric line, connected to and extending over the entire length of the trailer from a distal front end of the trailer to a distal rear end of the trailer between the at least one charging contact and the electric energy store and contact between the at least one charging contact and the energy store such that a voltage supply is relayed from the trailer to the driven vehicle (See Figure 2, i.e. battery module 22, See Para [0014]-[0015], See Figure 4, i.e. 18, 70, 62, 64, 54 and 27 – See Para [0019], i.e. he outlet connector 18 in one embodiment functions as a 480-volt…battery module 22 of the cab can also be charged –[prior art include electric path (line) that go from charging source to the battery (22) of vehicle is considered as the electric line as cited above –the line is from a distal front end 30 to a distal rear end 62, over the entire trailer See Remarks section cited below]);
a loading ramp to facilitate loading and/or unloading of the freight at a rear end of the trailer (See Figure 1, i.e. loading 16 & Para [0014]-[0017])
the loading ramp having a charging counter-contact  that charge the trailer when reversing the trailer into the dock (See Figure 1, i.e. 18 & 70, See Figure 4 & Para [0014]-[0019]) 

	However, Kuki discloses: the charging counter-contact is configured to automatically contact the at least one charging contact during the reversing approach of the trailer to the loading ramp (See Figure 1-4, 19-23, See Col 9; Line 15 to Col 12; Line 2, i.e. projecting …. Fitted into receptacle 11, See Col 16; Line 63 to Col 17; Line 50, i.e. brining the primary and secondary coils units 10, 20 into close contact, See Col 21; line 42-50, i.e. rear part of the vehicle maybe inserted  -[Prior art Kuki discloses the moving vehicle backward/forward is fitted into receptacle bring contact between the charging station and the vehicle contact (See Figure 22)  as the vehicle move toward the charge station , the incorporation of Kuki would allow Bianco to automatic make contact between the charging contact and the counter-contact as cited above]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Kuki into the 

teaching of Bianco because it would allow for easy charging of a vehicle (See Col 2; 

Lines 12-16).

Bianco and Kuki does not disclose that the electric line is a single electric line that extend over the trailer to establish a direct cable connection between at least one charging contact and the electric energy store.
However, Baumgartner disclose an electric line is a single electric line that extend over the trailer (See Figure 1, i.e. element 58, See Figure 2 & Para [0062]-[0069]) to establish a direct cable connection between at least one charging contact and the electric energy store (See Figure 1, i.e. contact 10 directly connect to energy store 22 via single line 58, See Figure 2, See Para [0062]-[0069]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Baumgartner into 

the teaching of Bianco and Kuki because it would allow vehicle to be charge while on a 

road network (See Para [0013]-[0034], i.e. without …parking…charge stations…on the 

road network)





As per claim 8, Bianco and Kuki and Baumgartner discloses all of the features of 

claim 8 as discloses above wherein Bianco also discloses wherein the at least one 

charging contact is spatially positioned at the distal rear end of the trailer (See Figure 1, 

i.e. charge contact 62 & Para [0017]).



As per claim 9, Bianco and Kuki and Baumgartner discloses all of the features of claim 8 as discloses above wherein Bianco also discloses wherein the at least one charging contact is spatially positioned below a load bed of the distal rear end of the trailer (See Figure 1, i.e. charge contact 62 & Para [0017] – [reference line of bed is above the charger contact]).




As per claim 12, Bianco and Kuki and Baumgartner discloses all of the features of claim 17 as discloses above wherein Bianco also discloses wherein the electric line terminates at the distal front end of the trailer (See Figure 1, i.e. line 54 & 64  & Port 30 and 32 & Para [0014]-[0017]).


Response to Applicant’s Remarks

6.	With respect to Applicant’s remarks, the following are addressed:

Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. 
Applicant’s remarks (Pages 5-9), argues that combination of prior art Bianco in view of Baumgartner does not discloses “a single electric line, extending over the entire length of the trailer from a distal front end of the trailer to a distal rear end of the trailer to establish a direct cable connection between the at least one charging contact and the electric energy store and an electric contact between the at least one charging contact and the energy store such that a voltage supply is relayed from the trailer to the driven vehicle.”.


    PNG
    media_image1.png
    422
    892
    media_image1.png
    Greyscale



The connection illustrate above would allow for the charging of battery module 22 that is located in Cabin 12 using the above connection (See Figure 2, i.e. batter 22 & Para [0019], as cited below: )

    PNG
    media_image2.png
    304
    675
    media_image2.png
    Greyscale

	The charging unit 52 can be located at a loading dock instead on the trailer (See 

Para [0016], as cited below: ) for using the connection to charge battery locate in the 

cabin.


    PNG
    media_image3.png
    451
    690
    media_image3.png
    Greyscale

	Therefore, Bianco discloses a connection that extend the entire length of the trailer from a distal front end of the trailer to a distal rear end of the trailer. Bianco include intermediate connection between the distal front end and the distal rear end to charge a battery in the cabin. 
However, Baumgartner discloses (See Figure 1 , cited below ) using a single electric to establish direct connection between a charging plug at the rear and a charging plug of a cabin to charge battery 22).

    PNG
    media_image4.png
    575
    1088
    media_image4.png
    Greyscale

	Because Bianco discloses that the contact for charging is at a distal rear and a contact at distal front of a trailer, the incorporation of Baumgartner into Bianco would allow for the connection of Bianco to be a single electric line which extend an entire length of the trailer from a distal front end of the trailer to a distal rear end of the trailer, as Bianco is also directed to using the connection for charging of battery within the cabin. Therefore, the combination of Bianco and Baumgartner discloses the limitations of the claims as cited above.
	Because the prior art have been shown to discloses the limitations of the claims as cited above, the rejection of the claims are maintained under prior art Bianco and Baumgartner as cited above. This office action is Final.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/NHA T NGUYEN/Primary Examiner, Art Unit 2851